
	
		II
		112th CONGRESS
		1st Session
		S. 1865
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2011
			Mr. Franken (for
			 himself, Mr. Alexander,
			 Mr. Kerry, and Mrs. Hagan) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To improve patient access to medical
		  innovation.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Patient Access to Medical
			 Innovation Act.
		2.Humanitarian use
			 device exemptions
			(a)In
			 generalSection 520(m) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360j(m)) is amended—
				(1)in paragraph (6)—
					(A)in subparagraph (A)—
						(i)in
			 the matter preceding clause (i), by striking subparagraph (D)
			 and inserting subparagraph (C);
						(ii)by striking clause (i) and inserting the
			 following:
							
								(i)The device with respect to which the
				exemption is granted was approved under this subsection before, on, or after
				the date of enactment of the Patient Access
				to Medical Innovation
				Act.
								;
						(iii)by striking
			 clause (ii) and inserting the following:
							
								(ii)During any calendar year, the number
				of such devices distributed during that year under each exemption granted under
				this subsection does not exceed the number of such devices needed to treat,
				diagnose, or cure a population of 4,000 individuals in the United States
				(referred to in this paragraph as the annual distribution
				number).
								;
				and
						(iv)in
			 clause (iv), by striking 2012 and inserting
			 2017;
						(B)by striking
			 subparagraph (C);
					(C)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively;
					(D)in subparagraph
			 (C), as so redesignated, by striking and modified under subparagraph
			 (C), if applicable,; and
					(E)in subparagraph
			 (D), as so redesignated, by adding at the end the following:
						
							(iii)In this subsection, the term
				pediatric device means a device with respect to which the
				exemption is granted that is intended for the treatment or diagnosis of a
				disease or condition that occurs in pediatric patients or in a pediatric
				subpopulation, and such device is labeled for use in pediatric patients or in a
				pediatric subpopulation in which the disease or condition
				occurs.
							;
					(2)in paragraph (7),
			 by striking regarding a device and inserting regarding a
			 pediatric device; and
				(3)in paragraph (8),
			 by striking of all devices described in paragraph (6) and
			 inserting of all pediatric devices granted an exemption under paragraph
			 (2).
				(b)ReportNot
			 later than 5 years after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit to Congress a report that evaluates
			 and describes—
				(1)the effectiveness
			 of the amendments made by subsection (a)(1) in stimulating innovation with
			 respect to medical devices; and
				(2)the effect of
			 such amendments on patients described in such section 520(m) of the Federal
			 Food, Drug, and Cosmetic Act (as amended by subsection (a)).
				3.Conflicts of
			 interestSection 712 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379d–1) is amended—
			(1)by striking subsection (b);
			(2)by redesignating
			 subsection (c) as subsection (b);
			(3)in subsection
			 (b), as so redesignated, by striking paragraph (2)(C) and inserting the
			 following:
				
					(C)Consideration
				by SecretaryThe Secretary shall ensure that each determination
				under subparagraph (B) considers the scope and magnitude of the financial
				interest at issue with the public health need for the expertise of the member
				on the advisory committee.
					;
				and
			(4)by redesignating
			 subsection (d) as subsection (c);
			(5)in subsection
			 (c), as so redesignated, by striking subsection (c)(3) and
			 inserting subsection (b)(3); and
			(6)by striking
			 subsections (e) and (f).
			
